DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 and 10-12 as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US Pub. 2020/0243947, “Yamamoto”), in view of Yoo et al. (US Pub. 2021/0126345, “Yoo”), further in view of Thakur et al. (US Pub. 2020/0127384, “Thakur”).

Regarding claim 1, Yamamoto in figures 1-4 and 6 discloses an antenna assembly for a portable information handling system (see Fig. 1: body chassis 14), comprising: an antenna bounding component (dent wall 58 in Figures 2-4), the antenna bounding component (58) being electrically and physically connected to a top cover portion (top cover 22 with flat plate 26, see [0034 and 0036]) of the portable information handling system (14); and, an antenna (antenna 64 with pedestal 62), the antenna (64+62) being mounted to the antenna bounding component (58, see Fig. 3). 
Moreover, in an alternate obvious embodiment, Yamamoto in figure 6 discloses a radio frequency (RF) radiation radiating via an RF radiation path, the RF radiation path being provided by a radiation slot (See slot occupied by transmitting material 512b and/or 512a), the radiation slot (512b/512a) being located within a bottom cover portion (bottom cover 502b) of the portable information handling system, the antenna (antenna module 510) is located between an edge of a keyboard (504) and an outside edge (side cover 502c) of the portable information handling system, the radiation slot (512 a/b) extending along an outside edge (502c) of the portable information handling system.
Moreover, for the sake of argument, Yoo in figures 2-3 and 9 teaches an antenna assembly for a portable information handling system (electronic device 200), comprising: an antenna bounding component (fixing member 320 + PCB 310), the antenna bounding component (320/310) being electrically and physically connected (see [72-74]) to a top cover portion (metal housing 230) of the portable information handling system (200); and, an antenna (310), the antenna being mounted to the antenna bounding component (320), radio frequency (RF) radiation radiating via an RF radiation path, the RF radiation path being provided by a radiation slot (301), the radiation slot being located within a bottom cover portion (see Fig. 3) of the portable information handling system (200), the antenna (310) is located between an edge of a keyboard (202) and an outside edge (first and/or second portion 231/233) of the portable information handling system (200), the radiation slot (301) extending along an outside edge (231/233) of the portable information handling system (200).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ an antenna located between an edge of a keyboard and an outside edge of the portable information handling system, the radiation slot extending along an outside edge of the portable information handling system as taught by Yoo in the antenna assembly of Yamamoto to form the claimed invention in order to guarantee high-efficiency wireless performance having iso-directionality without compromising the outer appearance design of the electronic device.  (Yoo [25])
Moreover, Yamamoto in figure 6 discloses an antenna assembly wherein: the top cover portion (502) includes a topside RF opening (512a), the topside RF opening providing a secondary RF radiation path, the secondary RF radiation path being located between the edge of the keyboard (504) and the outside edge (502c) of the portable information handling system.
Additionally, Yoo teaches an antenna assembly wherein: the top cover portion (spacer member 715 and/or first cover 710) includes a topside RF opening (area 910), the topside RF opening (910) providing a secondary RF radiation path (see [94]), the secondary RF radiation path being located between the edge of the keyboard (202 as evident in Fig. 2) and the outside edge (edge of 710) of the portable information handling system (700).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a secondary RF radiation path, the secondary RF radiation path being located between the edge of the keyboard and the outside edge of the portable information handling system, as taught by Yoo in the antenna assembly of Yamamoto to form the claimed invention in order to guarantee high-efficiency wireless performance having iso-directionality without compromising the outer appearance design of the electronic device.  (Yoo [25])
Yamamoto and Thakur do not explicitly disclose: “wherein the bottom cover portion of the base chassis is constructed of metal; and, the radiation slot provides a radiation path through the metal of the bottom cover portion of the base chassis.”
However, in the same field of endeavor, Thakur in figures 1-5 teaches an antenna assembly for a portable information handling system wherein the top cover portion (first surface / first metal surface 304) includes a topside RF opening (first aperture/slot 318), the topside RF opening (318) providing a secondary RF radiation path, the secondary RF radiation path being located between the edge of the keyboard (411) and the outside edge of the portable information handling system (see figure 4); and wherein the bottom cover portion (second metal surface 310) of the base chassis (106) is constructed of metal (see para. 38); and, the radiation slot (second slot 320) provides a radiation path through the metal of the bottom cover portion (310) of the base chassis (106).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of “the bottom cover portion of the base chassis is constructed of metal; and, the radiation slot provides a radiation path through the metal of the bottom cover portion of the base chassis” as taught by Thakur to modify the Yamamoto/Yoo antenna assembly to form the claimed invention so that a slot antenna can be formed from a conductive surface in a structure and/or from a conductor such as a metal surface by defining an aperture or a slot therein; the slot antenna can radiate electromagnetic waves in response to excitation by a voltage source and in addition to transmitting waves, the slot antenna can act as a receiver by being excited by electromagnetic signals. (Thakur para. 24 and 28)

Regarding claim 4, Yamamoto in figure 6 discloses an antenna assembly wherein: the antenna bounding component (conductive sponge 514 and shield wall 510c or dent wall 58 in figures 3 and 4) is coupled to a ground plane of the top cover portion (body chassis 500 or top cover 22) of the portable information handling system. (See [0019] and/or [0025 and 0052])

Regarding claim 5, Yamamoto in figure 1 discloses an antenna assembly wherein: the ground plane (see [0025]) comprises a keyboard assembly ground plane. (See body chassis 14 comprising the keyboard device 12 integrated with top cover 22 and the bottom cover 24, which are electrically ground connected and have a shielding performance from electromagnetic noise [0025])

  Regarding claim 6, Yamamoto in figures 3 and 4 discloses an antenna assembly wherein: the antenna assembly (antenna section 50a) defines a plurality of dimensions, the plurality of dimensions comprising a slot width dimension (see L2 and sidewalls 58b and 58c), a slot length dimension (given by 58a) and a slot depth dimension (see height given by 58b and/or 58c). 
Yamamoto is silent in disclosing: the plurality of dimensions tuning a frequency of the antenna assembly.
However, in the same field of endeavor, Yoo in figures 1, 8 and 9 teaches an assembly wherein: the antenna assembly (antenna module 208 comprising antenna PCB 310) defines a plurality of dimensions, the plurality of dimensions comprising a slot width dimension, a slot length dimension and a slot depth dimension (see slot 301 and dimensions shown in figures 8 and 9), the plurality of dimensions tuning a frequency of the antenna assembly. (See [0067])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of slot dimensions according to Yoo in the antenna module of Yamamoto as modified above to form the claimed invention because it was well known at the time of the invention that the slot may be changed in size according to the antenna frequency required by the electronic device. (Yoo [0067])

Regarding claim 7, Yamamoto in figures 1-4 and 6 discloses an information handling system comprising: a processor (CPU 52a); a data bus (component located in motherboard substrate 52, see [0033] and/or electronic component 508) coupled to the processor (52a); and an information handling system chassis housing (body chassis 14), the housing comprising a base chassis, the base chassis housing the processor (see Fig. 1-2), the base chassis (14) comprising an antenna assembly (antenna sections 50a, 50b, 50c, 50d, 50e, and 50f formed in the body chassis 14),the antenna assembly comprising an antenna bounding component (dent wall 58 in Figures 2-4), the antenna bounding component (58) being electrically and physically connected to a top cover portion (top cover 22 with flat plate 26, see [0034 and 0036]) of the portable information handling system (14); and, an antenna (antenna 64 with pedestal 62), the antenna (64+62) being mounted to the antenna bounding component (58, see Fig. 3). 
Moreover, in an alternate obvious embodiment, Yamamoto in figure 6 discloses a radio frequency (RF) radiation radiating via an RF radiation path, the RF radiation path being provided by a radiation slot (See slot occupied by transmitting material 512b and/or 512a), the radiation slot (512b/512a) being located within a bottom cover portion (bottom cover 502b) of the portable information handling system, the antenna (antenna module 510) is located between an edge of a keyboard (504) and an outside edge (side cover 502c) of the portable information handling system, the radiation slot (512 a/b) extending along an outside edge (502c) of the portable information handling system.
Additionally, for the sake of argument, Yoo in figures 2-3 and 9 teaches an antenna assembly for a portable information handling system (electronic device 200), comprising: an antenna bounding component (fixing member 320 + PCB 310), the antenna bounding component (320/310) being electrically and physically connected (see [72-74]) to a top cover portion (metal housing 230) of the portable information handling system (200); and, an antenna (310), the antenna being mounted to the antenna bounding component (320), radio frequency (RF) radiation radiating via an RF radiation path, the RF radiation path being provided by a radiation slot (301), the radiation slot being located within a bottom cover portion (see Fig. 3) of the portable information handling system (200), the antenna (310) is located between an edge of a keyboard (202) and an outside edge (first and/or second portion 231/233) of the portable information handling system (200), the radiation slot (301) extending along an outside edge (231/233) of the portable information handling system (200); and the top cover portion (spacer member 715 and/or first cover 710) includes a topside RF opening (area 910), the topside RF opening (910) providing a secondary RF radiation path (see [94]), the secondary RF radiation path being located between the edge of the keyboard (202 as evident in Fig. 2) and the outside edge (edge of 710) of the portable information handling system (700).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a secondary RF radiation path, the secondary RF radiation path being located between the edge of the keyboard and the outside edge of the portable information handling system, as taught by Yoo in the antenna assembly of Yamamoto to form the claimed invention in order to guarantee high-efficiency wireless performance having iso-directionality without compromising the outer appearance design of the electronic device.  (Yoo [25])
Yamamoto and Thakur do not explicitly disclose: “wherein the bottom cover portion of the base chassis is constructed of metal; and, the radiation slot provides a radiation path through the metal of the bottom cover portion of the base chassis.”
However, in the same field of endeavor, Thakur in figures 1-5 teaches an information handling system comprising a housing with a base chassis (106), the base chassis (106) comprising a bottom cover portion (second metal surface 310), a top cover portion (first metal surface 304) and an antenna (metal strip 322) and, the top cover portion (first surface / first metal surface 304) includes a topside RF opening (first aperture/slot 318), the topside RF opening (318) providing a secondary RF radiation path, the secondary RF radiation path being located between the edge of the keyboard (411) and the outside edge of the portable information handling system (see figure 4); and wherein the bottom cover portion (second metal surface 310) of the base chassis (106) is constructed of metal (see para. 38); and, the radiation slot (second slot 320) provides a radiation path through the metal of the bottom cover portion (310) of the base chassis (106).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of “the bottom cover portion of the base chassis is constructed of metal; and, the radiation slot provides a radiation path through the metal of the bottom cover portion of the base chassis” as taught by Thakur to modify the Yamamoto/Yoo antenna assembly to form the claimed invention so that a slot antenna can be formed from a conductive surface in a structure and/or from a conductor such as a metal surface by defining an aperture or a slot therein; the slot antenna can radiate electromagnetic waves in response to excitation by a voltage source and in addition to transmitting waves, the slot antenna can act as a receiver by being excited by electromagnetic signals. (Thakur para. 24 and 28)

Regarding claim 10, Yamamoto in figure 6 discloses an information handling system wherein: the antenna bounding component (conductive sponge 514 and shield wall 510c or dent wall 58 in figures 3 and 4) is coupled to a ground plane of the top cover portion (body chassis 500 or top cover 22) of the portable information handling system. (See [0019] and/or [0025 and 0052])

Regarding claim 11, Yamamoto in figure 1 discloses an information handling system wherein: the ground plane (see [0025]) comprises a keyboard assembly ground plane. (See body chassis 14 comprising the keyboard device 12 integrated with top cover 22 and the bottom cover 24, which are electrically ground connected and have a shielding performance from electromagnetic noise [0025])

Regarding claim 12, Yamamoto in figures 3 and 4 discloses an information handling system wherein: the antenna assembly (antenna section 50a) defines a plurality of dimensions, the plurality of dimensions comprising a slot width dimension (see L2 and sidewalls 58b and 58c), a slot length dimension (given by 58a) and a slot depth dimension (see height given by 58b and/or 58c). 
Yamamoto is silent in disclosing: the plurality of dimensions tuning a frequency of the antenna assembly.
However, in the same field of endeavor, Yoo in figures 1, 8 and 9 teaches a system wherein: the antenna assembly (antenna module 208 comprising antenna PCB 310) defines a plurality of dimensions, the plurality of dimensions comprising a slot width dimension, a slot length dimension and a slot depth dimension (see slot 301 and dimensions shown in figures 8 and 9), the plurality of dimensions tuning a frequency of the antenna assembly. (See [0067])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of slot dimensions according to Yoo in the information handling system of Yamamoto as modified above to form the claimed invention because it was well known at the time of the invention that the slot may be changed in size according to the antenna frequency required by the electronic device. (Yoo [0067])
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, Ramasamy along with the prior art of record do not teach “the topside RF opening is defined by an inside wall of the bottom cover portion, the inside wall of the bottom cover portion comprising a plurality of wall tiers, the plurality of wall tiers providing a slanted RF path for the secondary RF radiation path” as recited in claims 3 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845